        Case 1:20-mj-02398-MBB Document 3-2 Filed 06/11/20 Page 1 of 51



                                          AFFIDAVIT

       I, Mark Wilson, state:

                        INTRODUCTION AND AGENT BACKGROUND

       1.      I make this affidavit in support of an application for a criminal complaint

charging -DPHV Baugh (“BAUGH”) and David Harville (“HARVILLE”) with violations of

federal criminal law, namely, conspiracy to commit cyberstalking, contrary to 18 U.S.C. §

2261A, and conspiracy to tamper with a witness, contrary to 18 U.S.C. § 1512(b)(3), e ach in

violation of 18 U.S.C. § 371 (together, “the Target Offenses”), and for warrants to arrest

BAUGH and HARVILLE.

       2.     I have been a Special Agent with the Federal Bureau of Investigation (“FBI”)

since approximately January 2019. Before becoming a Special Agent, I worked for five years as

a Staff Operations Specialist in the FBI’s Cleveland Division, providing analytic support for

criminal and national security cyber investigations. I was also a member of the FBI’s Child

Abduction Rapid Deployment Team, which investigates child abductions nationwide by

providing cyber analysis. I was also assigned to the Cleveland Police Department’s Homicide

Unit Task Force, where I implemented internet and technical analysis to investigate homicide

cases. Beyond my work experience, I have also received twenty-one weeks’ formal training in

investigative techniques at the FBI Academy in Quantico, Virginia.

       3.     I am currently assigned to the FBI Boston Division’s Cyber Crimes Squad. I am

responsible for investigations involving computer system intrusions, internet fraud, and

cyberstalking. Based on my training and experience, I am familiar with the means by which

individuals use computers and information networks to commit these and other crimes. I am a


                                                 1
        Case 1:20-mj-02398-MBB Document 3-2 Filed 06/11/20 Page 2 of 51



law enforcement officer of the United States within the meaning of 18 U.S.C. § 2510(7), and I

am accordingly empowered by law to conduct investigations and to make arrests for federal

felony offenses.

       4.      Based on my training and experience and the facts set forth in this affidavit, there

is probable cause to believe that BAUGH, HARVILLE, Stephanie Popp, Brian Gilbert,

Stephanie Stockwell, Veronica Zea, and other persons known and unknown (“the Target

Subjects”) have committed the Target Offenses.

       5.      The facts in this affidavit come from my observations and review of records, my

training and experience, information obtained from other law enforcement personnel, and

information obtained through legal process, court orders, interviews, and search warrants. This

affidavit is intended to show merely that there is sufficient probable cause for the requested

complaint and does not set forth all of my knowledge about this matter. Statements attributed to

individuals, unless otherwise indicated, are in substance and in part.

                                         THE STATUTES

       6.      Title 18, United States Code, Section 2261A, the federal cyberstalking statute,

provides in pertinent part:

       Whoever—…

       (2) with the intent to kill, injure, harass, intimidate, or place under surveillance with
       intent to kill, injure, harass, or intimidate another person, uses the mail, any interactive
       computer service or electronic communication service or electronic communication
       system of interstate commerce, or any other facility of interstate or foreign commerce to
       engage in a course of conduct that—

               (A) places that person in reasonable fear of the death of or serious bodily injury to
                   [that] person, [an immediate family member of that person; or a spouse or
                   intimate partner of that person]; or


                                                 2
        Case 1:20-mj-02398-MBB Document 3-2 Filed 06/11/20 Page 3 of 51



                (B) causes, attempts to cause, or would be reasonably expected to cause
                    substantial emotional distress to [that person; an immediate family member of
                    that person; or a spouse or intimate partner of that person]

commits a felony punishable by five years in prison and a $250,000 fine. 18 U.S.C.

§ 2261(b)(5).

       7.       Title 18, United States Code, Section 1512(b)(3), part of the federal witness

tampering statute, provides in pertinent part:

       (b)      Whoever knowingly uses intimidation, threatens, or corruptly persuades another
                person, or attempts to do so, or engages in misleading conduct toward another
                person, with intent to—

                (3)    hinder, delay, or prevent the communication to a law enforcement officer
                       or judge of the United States of information relating to the commission or
                       possible commission of a Federal offense …

commits a felony punishable by twenty years in prison and a $250,000 fine.

       8.       Under Title 18, United States Code, Section 371, if two or more persons conspire

to commit any offense against the United States, including the two above, and one or more of

such persons do any act to effect the object of the conspiracy, each commits a felony punishable

by five years in prison and a $250,000 fine.

                                        PROBABLE CAUSE

       At all times relevant to this affidavit:

       9.       Victim 1 lived in Natick, Massachusetts. Victim 1 was a reporter and editor of an

online newsletter (“the Newsletter”) that covered ecommerce companies, including eBay,QF.

Victim 1 used a Twitter account in the Newsletter’s name to promote her reporting.

       10.     Victim 2 lived in Natick and was married to Victim 1. He was the publisher of

the Newsletter.


                                                  3
        Case 1:20-mj-02398-MBB Document 3-2 Filed 06/11/20 Page 4 of 51



       11.     The investigation described below has revealed that in or about August 2019,

BAUGH, HARVILLE, and the rest of the Target Subjects—all of whom were then officers,

employees or contractors of eBay—engaged in an extensive harassment campaign that targeted

and terrified Victims 1 and 2, causing them substantial emotional distress. The campaign

included: sending anonymous, threatening communications to the Victims; ordering unwanted

and disturbing deliveries to their home, including funeral wreaths and books on surviving the

loss of a spouse; and BAUGH, HARVILLE, Zea, and Popp travelling to Natick to surveil the

Victims at their home and in their community.

       12.     After the Victims spotted one of the surveillance teams, the Natick Police

Department (“NPD”) investigated, connected HARVILLE and Zea to eBay, and reached out to

eBay for assistance.

       13.     When BAUGH, HARVILLE, Gilbert, Popp, Stockwell, Zea, and others learned

that the NPD was making inquiries, they interfered with the investigation, either lying to the

NPD about eBay’s involvement while pretending to offer the company’s assistance with the

harassment, lying to eBay’s lawyers about their own involvement, or both. As the NPD and

eBay’s lawyers began to close in on the truth, the Target Subjects deleted evidence that showed

their involvement, further obstructing what had by then become a federal investigation.

       eBay

       14.     According to Fortune magazine’s most recent online listing, eBay’s

“multinational e-commerce platforms allow[] consumer-to-consumer and business-to-consumer

transactions.” Founded in 1995 and headquartered in San Jose, California, eBay ranked 295th in

the 2019 Fortune 500 with more than $10 billion in revenue and just over 13,000 employees


                                                 4
        Case 1:20-mj-02398-MBB Document 3-2 Filed 06/11/20 Page 5 of 51



worldwide.

       15.     In August 2019, according to written records obtained from eBay and witnesses

interviewed in connection with the investigation:

               a.      Executive 1 and Executive 2 were members of eBay’s executive

leadership team.

               b.     BAUGH was eBay’s Senior Director of Safety & Security. He ran eBay’s

Global Security and Resiliency (“GSR”) business, a company division responsible for, in general

terms, the physical security of eBay’s employees and facilities worldwide.

               c.      HARVILLE, who reported directly to BAUGH, was eBay’s Director of

Global Resiliency, a unit focused on ensuring that eBay could continue to operate worldwide

after business disruptions, such as security threats, political unrest, or natural disasters. BAUGH

recruited HARVILLE to eBay from a security consulting firm where the two had worked

together.

               d.     Popp, a Target Subject who is separately charged in the District of

Massachusetts with committing both of the Target Offenses, was eBay’s Senior Manager of

Global Intelligence. She served as BAUGH’s de facto chief of staff. Before May 2019, Popp

managed eBay’s Global Intelligence Center (“GIC”), an intelligence and analytics group within

the GSR business that supported eBay’s security operations.

               e.      Stockwell, a Target Subject who is separately charged in the District of

Massachusetts with committing both of the Target Offenses, was an intelligence analyst in the

GIC who later became its manager when eBay reassigned Popp to work directly with BAUGH.

               f.     Zea, a Target Subject who is separately charged in the District of


                                                 5
        Case 1:20-mj-02398-MBB Document 3-2 Filed 06/11/20 Page 6 of 51



Massachusetts with committing both of the Target Offenses, was an eBay contractor who worked

as an intelligence analyst in the GIC.

               g.      Gilbert, a Target Subject who is separately charged in the District of

Massachusetts with committing both of the Target Offenses, was a Senior Manager of Special

Operations for eBay’s Global Security Team. A former police captain in Santa Clara, California,

Gilbert was responsible for, among other things, executive protection, special events security,

and safety at eBay’s North American offices.

               h.      Supervisor 1 was a GSR employee responsible for, among other things,

safety and security at eBay’s offices outside of North America.

               i.      Analyst 1, Analyst 2, and Analyst 3 worked in the GIC.

       The Newsletter

       16.     Based on my review of the Newsletter’s internet website, www.[Newsletter].com,

the Newsletter devotes its coverage to online marketplaces, including eBay, Amazon, and

Craigslist, among others. Victim 1 has focused much of her reporting on issues of interest to

“sellers” (i.e., people who sell merchandise online). Examples of articles include “What is

Behind Amazon Prime Shipping Delays?” and “Craigslist FINALLY Launches a Mobile App:

Worth the Wait?”

       17.     Based on my review of text messages and emails provided by eBay and otherwise

obtained during the course of the investigation, eBay executives, including Executives 1 and 2,

followed the Newsletter with interest, often taking issue with the content of Victim 1’s coverage

of eBay.

       18.     On April 10, 2019, for example, Executive 2 texted Executive 1, “We are going to


                                                 6
        Case 1:20-mj-02398-MBB Document 3-2 Filed 06/11/20 Page 7 of 51



crush this lady,” sending along a link to the Newsletter’s coverage that day of Executive 1’s

compensation.

       19.      On April 20, 2019, discussing the Wall Street Journal’s coverage of Executive 1,

Executive 1 texted to Executive 2, “FXFN them. The journal is next on the list after [Victim 1].”

       20.      On May 31, 2019, commenting on the Newsletter’s coverage of eBay that day,

Executive 2 texted to Executive 1, “Shockingly reasonable...” Executive 1 replied, “I couldn’t

care less what she says.” Seconds later, Executive 1 added, “Take her down.”

       21.      In or about June 2019, eBay (at Executive 2’s direction) retained a consultancy

that prepared a document entitled “Next Steps: Alternative Digital Methods for Reducing Impact

of [Victim 1] and [Victim 2] and [Newsletter].” The document included the recommendation,

among others, that eBay promote company-friendly content that would drive the Newsletter’s

posts lower in search engine results.1



       The Parody Account

       22.       Like many news outlets, the Newsletter offered its readers the opportunity to

comment underneath Victim 1’s stories. The anonymous comments were sometimes critical of

eBay and its executive leadership team. At other times, the comments amounted to name-

calling. For example, a May 2015 comment called eBay executives “liars” and “thugs” who

should be jailed; a May 2017 comment called Executive 1 the devil; and an April 2018 comment

stated that Executive 1 was “delusional.”




       1
           Documents do not indicate that the strategies were executed.

                                                  7
        Case 1:20-mj-02398-MBB Document 3-2 Filed 06/11/20 Page 8 of 51



        23.     One commenter in particular, who went by the online nicknames “FidoMaster,”

“FidoMaster1,” “Dan Davis,” or “UnsuckeBay” (collectively, “the Parody Account”)—

expressed frequent and negative opinions regarding eBay. 2 In addition to commenting below the

Newsletter’s articles, the anonymous author(s) of the Parody Account sometimes posted opinions

critical of eBay in Twitter feeds, impersonated official eBay communications using a distorted

version of the company’s logo, or sent messages that one eBay seller considered to be harassing.

        24.     On May 21, 2019, for example, the Newsletter reported that eBay had built on its

campus an expensive replica of Walker’s—a popular Manhattan bar—noting, “It’s probably

news to sellers (and shareholders?) that eBay has a pub-like lounge on campus – especially one

built with what appears to be no-expenses spared.” FidoMaster1 tweeted a link to the article,

noting “@[Newsletter] posted about @eBay’s beleagured [Executive 1’s] self-indulgent vanity

project ‘Walker's West’ campus bar.” The tweet continued, “The bar, [Executive 1’s] recreation

of iconic @WalkersBarNYC is a throwback to internet and gaming company CEO’s lavish

overspending on ‘legacy’ facilities and landmarks.” FidoMaster1 also criticized Executive 1 for

undertaking the project while eBay was experiencing “cost reduction, layoffs, and scrutiny by

activist investors.”

        25.     In March 2019, in response to a request from Executive 2, the GIC prepared a

report for BAUGH summarizing the Parody Account’s discussions of eBay over the last year.

The report noted that FidoMaster1/Dan Davis was an “anonymous [T]witter user that posts

negative content about eBay and its senior leadership.” Regarding Fidomaster1/Dan Davis’


        2
         It appears that these account handles/nicknames were commonly controlled, but it is
possible that more than one individual used them.

                                                8
        Case 1:20-mj-02398-MBB Document 3-2 Filed 06/11/20 Page 9 of 51



relationship with the Newsletter, the report noted “the owner of this account corresponds

regularly with [the Newsletter] editor [Victim 1] about issues pertaining to eBay. [Victim 1] and

[the Newsletter] are known for publishing negative content about eBay and its executives.”

       May to July 2019 – the Lead Up to the Harassment Campaign

       26.     In either April or May 2019, according to CW-1, CW-2, and CW-33, BAUGH

summoned Popp, Stockwell, Analyst 1, and Zea to an eBay conference room. BAUGH stated

that the GIC would be writing an anonymous, threatening letter to Victim 1 to get her to stop

publishing articles critical of eBay. The letter, which was to be handwritten and sent from

Austin, Texas so that it could not be connected to eBay, was never sent.

       27.     On or about June 8, 2019, Gilbert scribbled the word “Fidomaster” on the fence in

front of the Victims’ home. 4

       28.     In or about July 2019, according to CW-3, BAUGH directed Stockwell and later




       3




                                                                                         None has
any criminal history that would bear on credibility, and each has provided facts generally
corroborated by the other records, documents, and interviews conducted in the investigation to
date and reflected elsewhere in this affidavit. I accordingly believe each individual’s information
to be reliable.
       4
         Gilbert had flown to Boston using tickets that CW-2 purchased for him with CW-2’s
credit card. Gilbert rented a black Ford Explorer similar to one that appears in surveillance video
from the Victims’ home security system that day. In the video, the driver of the Explorer
approaches the Victims’ fence before returning to the SUV.


                                                9
       Case 1:20-mj-02398-MBB Document 3-2 Filed 06/11/20 Page 10 of 51



Zea to monitor Victim 1’s Newsletter posts, screenshot them, and forward them by WhatsApp 5

on a real-time basis, day or night, any day of the week.

       29.     In July and early August 2019, as described below, members of eBay’s executive

leadership team and others increased pressure on BAUGH to address both the Newsletter and the

Parody Account.

       30.     On July 10, 2019, Executive 1 received and shared with BAUGH and others an

email complaint from an eBay seller that the Parody Account @unsuckeBay was harassing the

seller on Twitter and answering customers’ questions that had been posted to an official eBay

Twitter account. The seller asked for Executive 1’s help in addressing the problem.

       31.     On or about July 18, 2019, Executive 1’s spouse texted BAUGH privately about a

comment underneath a Newsletter article that called Executive 1 a “con artist and thief.”

The spouse wrote: “I’m not exactly thrilled with this post on my favorite [Newsletter]. The

author gets people worked up with the way she skews her stories. Don’t tell [Executive 1] I sent

this I’m just letting you know about it. Ok?”

       32.     In mid-July 2019, according to CW-1, BAUGH tasked the GIC with identifying

the author of the Parody Account. BAUGH stated that identifying Fidomaster was a top priority

coming from eBay’s executive leadership, including Executive 1 and Executive 2. In an email to

BAUGH and Zea, Stockwell laid out several theories, including that the author of the Parody

Account might have “made contact with or know” Victim 1.

       33.     BAUGH directed the GIC to find evidence that the Victims and the Parody


       5
       WhatsApp is an encrypted messaging and internet telephony application owned by
Facebook.

                                                10
       Case 1:20-mj-02398-MBB Document 3-2 Filed 06/11/20 Page 11 of 51



Account were collaborating to publish negative content about eBay, including by using a fake

social media account to attempt to trick Fidomaster into admitting a connection with Victim 1.

The GIC never found such evidence. According to CW-1, however, BAUGH remained

convinced that Victim 2, or possibly Victim 1, was Fidomaster.

       34.     On August 1, 2019, the New York Times published an article reporting that eBay

had accused Amazon in a lawsuit of unlawfully poaching eBay sellers to Amazon’s online

marketplace.

       35.     That day, at approximately 1:46 p.m., Victim 1 posted an article on the Newsletter

under the headline “eBay RICO Lawsuit Meant to Curb Seller Exodus to Amazon?” Victim 1’s

article reported on both Executive 1 and eBay’s lawsuit: “[Executive 1] has been unable to stop

a decline in market sales, but trying to dissuade sellers from turning to Amazon (and trying to get

Amazon to stop recruiting sellers) may not be the best tactic.”

       36.     Just half an hour later, at 2:19 p.m., Executive 1 texted Executive 2: “[Victim 1]

is out with a hot piece on the litigation. If you are ever going to take her down..now is the time.”

       37.     Executive 2 responded shortly afterward by text message: “On it.”

       38.     As set forth below, a series of text messages followed between Executive 2 and

BAUGH, beginning with Executive 1’s suggestion to Executive 2 that “we … take her down”:




                                                11
       Case 1:20-mj-02398-MBB Document 3-2 Filed 06/11/20 Page 12 of 51




                                                                 BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB >(;(&87,9( V
                                                                                                                        ,1,7,$/6$1'),5671$0(@


                                              9,&7,0
                                              
                                                        




       >(;(&87,9( V BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
          ,1,7,$/6@




       39.        Executive 2 and BAUGH’s August 1, 2019 conversation continued by text, with

Executive 2 committing to “embrace managing any bad fall out.”




       August 2019 – Planning and Executing the Harassment Campaign

       40.        According to CW-1, CW-2, and CW-3, BAUGH convened several meetings that

included one or more of the following: HARVILLE, Gilbert, Popp, Stockwell, Zea, Supervisor

1, and Analysts 1, 2, and 3, among others.

       Harassing and Threatening Deliveries

       41.        In the first of these meetings, BAUGH directed Popp, Stockwell, Zea, and

                                                                12
       Case 1:20-mj-02398-MBB Document 3-2 Filed 06/11/20 Page 13 of 51



Analysts 1, 2, and 3 to anonymously harass Victims 1 and 2, with the goal of distracting Victim

1 and making her uncomfortable to the point where Victim 1 would stop writing negative articles

about eBay. BAUGH called the harassment a “distraction campaign” and suggested that scary

masks, live insects, or embarrassing items, such as pornography and strippers, be sent to the

Victims (and in some cases to their neighbors in the Victims’ names).

       42.     According to CW-2, BAUGH showed a clip from the 1988 movie Johnny Be

Good, in which two friends arranged for the delivery, to their football coach’s home, of a series

of unwanted and distracting items and people, including $283 in pizzas, an elephant, a male

stripper, an exterminator, and Hare Krishna missionaries. BAUGH stated he wanted something

similar to happen to the Victims and tasked the GIC’s members with brainstorming other things

that could be delivered to the Victims’ home.

       43.     BAUGH also directed that the deliveries not be traceable to eBay. At his

direction, Zea and other GIC analysts paid for the deliveries using prepaid debit cards, and made

online orders using anonymous email accounts, virtual private networks, 6 and cell phones and

computers specifically purchased for the harassment campaign.

       44.     In these meetings, BAUGH referred to having executive support for these actions

and shared with one or more members of the group text messages that BAUGH claimed to have

received from executive management, including ones similar to the ones between BAUGH and

Executive 2 described above.




       6
         I am aware based on my training and experience as a cybercrime investigator that virtual
private networks are leased Internet Protocol (“IP”) addresses that would obfuscate the source of
the harassment.

                                                13
       Case 1:20-mj-02398-MBB Document 3-2 Filed 06/11/20 Page 14 of 51



       45.     BAUGH nevertheless stressed that the harassment campaign must remain

confidential. In one of these meetings, BAUGH displayed a photograph of what he said were

members of a Samoan gang. BAUGH said, in substance, that if the distraction campaign didn’t

work, he would send the gang to the Victims’ home, that they were not “good guys,” and that

whatever happened would be out of BAUGH’s control.

       Threatening Messages

       46.     According to CW-2, in a separate meeting during the week of August 5, BAUGH

gathered Popp, Gilbert, and Supervisor 1 to plan another way to harass the Victims.

           Specifically, Baugh, Popp, Gilbert, and Supervisor 1 planned to send a series of

anonymous tweets and Twitter direct messages. 7 According to CW-2, the purpose of the

anonymous messages was to create the impression that there were eBay sellers who disapproved

of the Newsletter and its content. BAUGH, Gilbert, Popp, and Supervisor 1 discussed that the

messages would gradually get more aggressive, culminating in the publication of the Victims’

home address in Natick. Popp selected @Tui_Elei for the Twitter account’s handle (“the

Tui_Elei Account”) and used a picture of a skull that BAUGH approved for the account profile

to further intimidate the Victims.

       48.     By design, according to CW-2 and others interviewed in connection with the

investigation, these threatening messages would allow eBay—through Gilbert and another GSR

employee—to approach the Victims in Natick with an offer of assistance to investigate and stop

the threatening messages, thereby earning the Victims’ trust, creating good will toward eBay,


       7
         Twitter posts, or “tweets,” are generally publicly displayed. Twitter “direct messages”
are sent from one Twitter account to another and are generally not public.

                                               14
       Case 1:20-mj-02398-MBB Document 3-2 Filed 06/11/20 Page 15 of 51



and getting the Victims’ cooperation in identifying the author of the Parody Account. (This will

be referred to in this affidavit as “the White Knight Strategy”).

       49.     BAUGH told Popp, Gilbert, and Supervisor 1 that eBay’s leadership supported

these efforts. He later forwarded them the email below from Executive 2 in which Executive 2

complained about “Fidomaster” and “the [Newsletter] gal,” and suggested that eBay should do

“Whatever. It. Takes” to address them:



  1(:6/(77(5




       50.     At or around the end of that week, BAUGH showed the Leonardo DiCaprio

movie, Body of Lies, to Zea. In the movie, DiCaprio’s character creates a fake terrorist plot that

is intended to trick and draw an actual terrorist out of hiding. BAUGH stated that this was his

current thinking regarding the Victims, which I believe was a reference to the White Knight

Strategy (i.e., tricking the Victims into helping eBay by creating and then eliminating the

harassment campaign).

       Surveillance Campaign

       51.     In a third set of planning meetings in early August 2019, BAUGH recruited

HARVILLE and Zea to travel to Boston to physically surveil Victims 1 and 2 at their home and

in their community. The purported purpose of the trip, according to CW-2 and CW-3, was to
                                                 15
        Case 1:20-mj-02398-MBB Document 3-2 Filed 06/11/20 Page 16 of 51



find evidence that the Victims and the author of the Parody Account were collaborating to

publish negative content about eBay, presumably for the purpose of discrediting both.

        52.   On August 11, 2019, at approximately 3:15 p.m. (PT), BAUGH messaged

HARVILLE: “you and I need to fly to east coast for op. I’ll book travel arrangements off the

grid.” HARVILLE replied, “copy.”

        53.   BAUGH instructed HARVILLE not to tell an eBay coworker that “you are going

anywhere.” HARVILLE messaged: “No one knows shit,” and BAUGH replied, “You need to

lie to [HARVILLE’s wife] too.”

        54.   BAUGH then messaged that he would be sending a screenshot to HARVILLE:

“Once you read it delete this entire thread and DONT SAVE TO YOUR PHONE or we will all

get fired.”

        55.   The following messages came next, including a copy of an earlier message that

BAUGH had exchanged with Executive 2 about “neutralizing [Victim 1’s] website” and

Executive 2’s response that he wanted to “see ashes”:




                                               16
       Case 1:20-mj-02398-MBB Document 3-2 Filed 06/11/20 Page 17 of 51




                                                             BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB >9,&7,0 V),5671$0(@




       56.     From BAUGH’s use of a message featuring Victim 1’s name, I believe BAUGH

was referring to Victim 1 as one of the “2 targets.”

       57.     BAUGH next sent screenshots of several July 2019 emails regarding the

executive leadership team’s concerns about UnsuckeBay (i.e., the Parody Account).

HARVILLE replied, “Holy crap!”

       58.     BAUGH then forwarded to HARVILLE a screenshot of Executive 2’s August 6,

2019 email to BAUGH and others (described above in paragraph 49), complaining about both

the Parody Account’s author and Victim 1 (“the [Newsletter] gal”) and stating “I genuinely

believe these people are acting out of malice and ANYTHING we can do to solve it should be

explored.”

       59.     After sharing these screenshots, BAUGH messaged HARVILLE at 3:32 p.m.:
                                                17
       Case 1:20-mj-02398-MBB Document 3-2 Filed 06/11/20 Page 18 of 51




       60.     HARVILLE’s reply message at 3:33 p.m.:




       61.     Interviews with CW-1, CW-2, and CW-3 and records obtained from Apple show

that BAUGH, HARVILLE, and others obtained and tested a GPS device to install on the

Victims’ car in aid of the surveillance campaign. BAUGH practiced installing the device on a

car in eBay’s parking lot that matched the make and model that the Victims drove.

       62.     On or about August 14, 2019, according to CW-2 and CW-3, BAUGH held a

meeting that included HARVILLE, Popp, Gilbert, and Zea. During the meeting, BAUGH

displayed a map of Natick on the wall and discussed surveillance planning. Gilbert advised the

group that the harassing deliveries, which were still underway to the Victims’ home, would put

the Victims on alert, could result in the Victims paying closer attention to who was approaching

their home, and potentially compromise the surveillance team. BAUGH directed Zea to try to

stop the package deliveries.

       63.     According to CW-3, on August 14, 2019, BAUGH directed Zea to go to a Target

store to purchase permanent markers that could be used to write on the Victims’ fence. Zea

purchased these markers at approximately 8:10 p.m. that day (as reflected in a Target receipt

obtained by the FBI from eBay).
                                               18
       Case 1:20-mj-02398-MBB Document 3-2 Filed 06/11/20 Page 19 of 51



       64.     BAUGH, HARVILLE, and Zea also invented several false reasons for their trip.

According to CW-2 and CW-3, these included HARVILLE and Zea’s registration for a software

development conference in Boston that happened to be occurring that week. 8

       65.     On or about August 15, 2019, BAUGH also directed Stockwell and Zea to create

a document that featured Victims 1 and 2 as eBay “Persons of Interest” (or “POIs”). While I am

aware from CW-1, CW-2, and CW-3 that the GIC did track as POIs customers and sellers who

threatened violence, this document falsely suggested that Victims 1 and 2 were the authors of the

Parody Account, and that Victims 1 and 2 had disparaged and threatened eBay executives,

including Executive 1. If police detected their surveillance and pulled them over, according to

CW-2 and CW-3, BAUGH and HARVILLE could use the documents to justify, falsely, why

they and Zea were in Boston—to investigate two people who had supposedly threatened eBay

and its executive personnel.

       The Target Subjects’ Harassment Campaign

       66.     Beginning on August 7, 2019, as described below, the Victims began to

experience what BAUGH had directed: a stream of harassing, embarrassing, and disturbing

deliveries. Victim 1 similarly began to receive a torrent of tweets and direct messages directed

by BAUGH, drafted by Popp, and approved by Gilbert and Supervisor 1, in furtherance of the

White Knight Strategy.

       67.     That day, Victim 1 received a Twitter private message from an account with a


       8
         Records obtained from eBay and Red Hat, the sponsor of the conference, indicate that
HARVILLE and Zea attempted to register for the DevConf conference on or about August 14,
2019, but also that none of the three ever attended the conference or claimed a spot off the
waiting list when it was offered to them.

                                                19
        Case 1:20-mj-02398-MBB Document 3-2 Filed 06/11/20 Page 20 of 51



username and display name that she did not recognize, the Tui_Elei Account. The private

message asked her what her problem was with eBay.

       68.     When Victim 1 did not respond, the private messages from the Tui_Elei Account

escalated, asking “HELLO!!!!!!”; “WTF … r u there??”; “im waiting… i don’t like waiting”;

“WTF whats it goin to take for u to answer me??”; and “I guess im goin to have to get ur

attention another way bitch…”

       69.     When Victim 1 continued not to respond, more private messages followed that

included explicit language: “U dont have the balls to talk to me?? Stop hiding behind ur

computer screen u fuckin cunt!!!”

       70.     On or about August 8, 2019, at approximately 11:00 p.m. (ET), Victim 1’s email

inbox was flooded over the course of an hour with dozens of emails and newsletters that she had

not signed up for (for example, emails with the subjects “the Communist Party”; “the Satanic

Temple”; and “Cat Faeries”).

       71.     On or about August 10, 2019, Victims 1 and 2 began to receive a series of home

deliveries that they had not ordered. The content of messages that followed from the Tui_Elei

Account caused Victims 1 and 2 to believe the person controlling the Tui_Elei Account had sent

(or at least knew of) these deliveries.

       72.     For example, on August 10, 2019, Victim 2 received an email reporting that a

“Preserved Fetal Pig” had been ordered online to be sent to the Victims’ house.

       73.     At approximately 4:00 p.m. that day, an Amazon.com package addressed to

Victim 1 was delivered to the Victims’ home. The package contained a Halloween mask

featuring a bloody pig face:


                                               20
       Case 1:20-mj-02398-MBB Document 3-2 Filed 06/11/20 Page 21 of 51




                                                                .

       74.    At 4:14 p.m., Victim 1 received a message from the Tui_Elei Account asking

“DO I HAVE UR ATTENTION NOW????”

       75.    On August 11, 2019, Victim 1 received a series of private messages from the

Tui_Elei Account. The first message stated: “Ur fat fuck pussy husband [Victim 2] needs to put

u in line cunt.” The next message stated: “after he takes the plugs out of his asshole…fuckin

pussies!!!” and “U are sick motha fuckers..and every one will kno! U fuckin cunt ass bitch!!”

       76.    On August 12, 2019, Victim 2 received from Amazon the death-themed book

pictured below entitled “Grief Diaries: Surviving the Loss of a Spouse”:




                                               21
       Case 1:20-mj-02398-MBB Document 3-2 Filed 06/11/20 Page 22 of 51



       77.     The Tui_Elei Account continued messaging Victim 1 that day, asking her what

her problem was with eBay.

       78.     On August 13, 2019, Victim 2 received a voicemail message in response to his

purported interest in opening an Adam & Eve sex toys franchise. (Victims 1 and 2 reported to

the NPD that Victim 2 had not expressed such interest).

       79.     The Tui_Elei Account continued to tweet at Victim 1 on August 13, 2019, writing

“R U THERE???”, “y wont u answr me???”, and “many familys includin mine make money 2

pay 4 food cloths and rent by selling on ebay… UR stupid idiot comments r pushin buyers away

from ebay and hurtin familys!! STOP IT NOW!! #ebay #ebayseller.”

       80.     On August 14, 2019, Victims 1 and 2 received a package from Carolina

Biological Supply in Burlington, North Carolina that, according to the company, contained fly

larvae and live spiders.

       81.     On August 14, 2019, Victims 1 and 2 also received a box of cockroaches sent

from Dubia Roaches of Wichita, Kansas.

       82.     That day, the Tui_Elei Account tweeted “[Victim 1] wen u hurt our bizness u hurt

our familys… Ppl will do ANYTHING 2 protect family!!!!”

       83.     In response to these deliveries and messages, Victims 1 and 2 added a security

camera to their house, and the NPD—to whom the Victims had reported many of these

incidents—committed to conduct extra checks near the Victims’ house in the future.

       84.     On August 15, 2019, pornography entitled “Hustler: Barely Legal” arrived at the

homes of two of the Victims’ neighbors; the packages had Victim 2’s name on them. The

contents of one of the packages is pictured below:


                                               22
       Case 1:20-mj-02398-MBB Document 3-2 Filed 06/11/20 Page 23 of 51




       85.     On August 15, 2019, a Cambridge, Massachusetts florist delivered a “sympathy”

wreath to the Victims’ home, another death-themed delivery. When an NPD officer called the

florist, the florist stated that the person who had ordered the wreath tried unsuccessfully to cancel

the order before completing the transaction. (This information is consistent with BAUGH’s

instruction to Zea on August 14 that Zea should cancel outstanding deliveries in anticipation of

the surveillance campaign).

       Surveillance Begins and the Harassment Continues 9

       86.     On August 15, 2019, BAUGH and Zea flew to Boston. HARVILLE also flew to

Boston, separately, the same day.

       87.     Once in Boston, Zea rented a black Dodge Caravan, and HARVILLE rented a

blue Subaru Forester, both from Enterprise Rent-a-Car. BAUGH, HARVILLE, and Zea checked

into Boston’s Ritz Carlton hotel.

       88.     At approximately 8:30 p.m., according to records obtained from Apple, Stockwell




       9
       First-hand observations of events taking place in Boston were reported to me by
CW-2, CW-3, or both.

                                                 23
        Case 1:20-mj-02398-MBB Document 3-2 Filed 06/11/20 Page 24 of 51



sent a WhatsApp message to HARVILLE providing the make, model, and license plates of the

Victims’ family cars, including their Toyota Rav4.

       89.     On August 15, 2019, at 11:30 p.m., the day BAUGH, HARVILLE, and Zea had

arrived in Boston, the three drove the Dodge Caravan to Natick, where BAUGH and

HARVILLE approached the Victims’ home on foot with the intention of installing the GPS

device on the Victims’ car. Zea and Popp, who joined the surveillance by conference call from

San Jose, monitored the NPD dispatch over the internet to be able to warn of police presence.

(Records obtained from Apple show that one of HARVILLE’s iPhones was used that morning to

visit the website “Natick Police and Fire Live Audio Feed” at m.broadcastify.com). Although

BAUGH and HARVILLE approached the Victims’ home, they did not install the GPS that night

because the Toyota Rav4 was locked in the Victims’ garage.

       90.     Upon returning to the hotel, BAUGH, HARVILLE, and Zea ordered room

service. HARVILLE discussed breaking into the Victims’ garage (using tape and either a paint

scraper or putty knife) in order to install the GPS tracker.

       91.     The next day, Friday, August 16, 2019, at 3:48 p.m., according to records

obtained from a Boston-area hardware store and Apple, HARVILLE purchased: (1) a slotted

screwdriver; (2) a 6-in-1 painters’ tool; (3) a two-ended catspaw/pry bar; and (4) nitrile (rubber)

gloves. I believe based on my training and experience that these were the tools that HARVILLE

intended to use to break into the Victims’ garage.

       92.     On the afternoon of Friday, August 16, 2019, HARVILLE, BAUGH, and Zea

returned to Natick to continue the surveillance. HARVILLE drove separately in the Subaru




                                                 24
       Case 1:20-mj-02398-MBB Document 3-2 Filed 06/11/20 Page 25 of 51




Forester.10

       93.    On that same afternoon, one or both of the Victims drove by the Dodge Caravan.

BAUGH started to follow the Victims. Monitoring the NPD dispatch, Zea heard the dispatcher

call in the fact that the Victims were being followed. Zea and HARVILLE went back to the Ritz

Carlton in the Subaru while BAUGH returned the Dodge Caravan to Enterprise.

       94.    As Zea heard, Victims 1 and 2 reported to the NPD that a dark-colored minivan

with New York plates had circled their neighborhood and followed Victim 2. But the license

plate the Victims reported was off by one letter, so the NPD was not able to identify the

surveillance team’s Dodge Caravan.

       95.    On the evening of August 16, 2019, BAUGH, HARVILLE, and Zea ate and drank

at Boston’s Oceannaire Restaurant. (A receipt from the restaurant shows an approximately $750

tab closed out at 10:41 p.m.). During the meal, BAUGH discussed with HARVILLE and Zea

that they would need to start “spamming” the Victims again. HARVILLE proposed delivering

chainsaws and human feces to the Victims; BAUGH suggested a dead rat.

       96.    That evening, BAUGH asked Stockwell to send an emergency plumber to the

Victims’ home. (Internet records from Stockwell’s eBay-issued iPhone show that it was used to

look up a Boston-area emergency drain repair service on August 17, 2019 at 3:08 a.m. (ET)).

Later on August 17, Stockwell also visited the website

https://shamrockentertainment.net/featured-dancers (“New England’s Finest Female & Male




10
 Records obtained from Apple show a saved photograph of the Victims’ home on one of
HARVILLE’s iPhones at approximately 5:30 p.m. (ET) that day.


                                                25
        Case 1:20-mj-02398-MBB Document 3-2 Filed 06/11/20 Page 26 of 51



Exotic Dancers For Any Occasion from Mild to Wild”).

        97.      On Saturday, August 17, 2019, according to airline records, HARVILLE flew

back to California, and Popp flew to Boston.

        98.      On Sunday, August 18, 2019, BAUGH, Zea, and Popp returned to Natick to

conduct more surveillance in a GMC SUV that Zea rented. BAUGH again followed Victim 2 as

he drove the Toyota Rav4 around Natick, but BAUGH abandoned the surveillance when he saw

Victim 2 taking pictures of the GMC. Victim 2 reported to the NPD that he had been followed

by a silver or gray GMC and had taken a photograph of its license plate.

        99.      On Tuesday, August 20, 2019, BAUGH, Popp, and Zea returned to Natick for a

fourth surveillance. They abandoned it when they saw a Jeep with tinted windows parked in

front of the Victims’ home. The three feared, correctly, that the NPD had sent an undercover

officer there.

        100.     Meanwhile, as BAUGH had suggested at the Oceannaire Restaurant, the

harassment campaign had resumed. On August 17, 2019, the NPD responded to the Victims’

house at 4:30 a.m. because a pizza delivery person had shown up from Boston seeking payment

for $70.00 worth of pizza that Victims 1 and 2 had not ordered.

        101.     Later the next night, at approximately 11:30 p.m., a second pizza delivery arrived.

According to Victim 1, the telephone number used to place the order was (470) 472-9158, the

same number that had been used to place the “sympathy” wreath order with the florist.

        102.     On August 18, 2019, at 12:58 a.m. (ET), Craigslist records reveal that the

following classified advertisement was posted on the company’s website featuring the Victims’

home address:


                                                 26
       Case 1:20-mj-02398-MBB Document 3-2 Filed 06/11/20 Page 27 of 51




       103.    Later that day, at 1:53 p.m. (ET), the Tui_Elei Account publicly posted Victim 1’s

full name and the address of the Victims’ house, asking “Dis UR address???” I am aware based

on my training and experience and my conversations with other agents involved in cyberstalking

investigations that the public posting of a victim’s home address or other personally identifiable

information is known as “doxing,” and that doxing is a typical method of online intimidation and

harassment.

       104.    Three minutes later, at 1:56 p.m., the Tui_Elei Account delivered a private

message to Victim 1 asking “U get my gifts cunt!!??,” confirming in Victim 1’s mind that the

same person was both threatening her and sending the unwanted deliveries.

       105.    Two minutes later, at 1:58 p.m., Craigslist records show the posting of an

“Everything must go!” estate sale featuring the Victims’ address.

       106.    A short time later, at 3:07 p.m., Craigslist records reveal another post featuring

the Victims’ home address:



                                                27
       Case 1:20-mj-02398-MBB Document 3-2 Filed 06/11/20 Page 28 of 51




       107.    In response to the doxing, either Victim 1, the NPD, or other Twitter users who

know Victim 1 asked Twitter to take down the doxing posts and to suspend the Tui_Elei

Account.

       108.    On August 20, 2019, NPD officers responded to the Victims’ house yet again.

They learned from Victims 1 and 2 that people had been arriving at the Victims’ home looking

for a yard sale listed on yardsalesearch.com. The advertisement on the website reported a week-

long tag sale and stated, “We are moving out of the country soon, and are trying to get rid of as

many of our possessions as possible. … If we are not outside, feel free to knock on the door.

Maybe we can make a deal if you see something you like.”

       109.    On August 20, 2019, more pornography was delivered to a third neighbor

(addressed in Victim 2’s name).

       Threatening Messages Resume

       110.    On August 21, 2019, NPD officers responded to the Victims’ house again. They

learned from Victims 1 and 2 that other Twitter accounts were now posting harassing messages.

       111.    First, on August 21, 2019, a Twitter account with the username @Elei_Tui (“the

Elei_Tui Account”), only slightly different than the Tui_Elei Account, was used to post “Nice try

[Victim 1]… U cant shut me down!!!”
                                                28
       Case 1:20-mj-02398-MBB Document 3-2 Filed 06/11/20 Page 29 of 51



       112.    Two other Twitter accounts also responded to the Elei_Tui Account’s August 21,

2019 harassment:

               a.      A user named @[xxxxxxxx] (“the Mask Account”) 11 wrote, “I agree!

[Victim 1] is hurting small businesses with all the negativity and pushing buyers to Amazon!”

This account featured an icon of an individual pointing a finger and wearing a sinister mask:




                                             0$6.$&&2817




               b.      Another account, @TopSeller13 (“the TopSeller13 Account”), also

responded, stating: “[Victim 1] focuz on sumthin else and stop fuckin with our customers!!! I

dunt wanna c unuther fuckin post bout #ebay… Leave our bizness alone!!!!!! @Elei_Tui.” Like

the Mask Account, the TopSeller13 Account featured a menacing photograph, this one with a

disturbing image of a pig:




       11
          The investigation reveals that there is an active eBay seller who shares the first and last
name featured in the Mask Account. It is deleted here to avoid any suggestion that this eBay
seller was the author of the threatening Tweets. The author was Popp, as described below.

                                                   29
       Case 1:20-mj-02398-MBB Document 3-2 Filed 06/11/20 Page 30 of 51




               c.     The TopSeller13 Account went on to threaten Victim 1 directly:

“WTF!!??? Hey, @Elei_Tui wats [Victim 1] adress again?? guest i hav to pay her a visit…” In

response, the Elei_Tui Account posted Victim 1’s home address, just as the Tui_Elei Account

had days before.

       113.    As described below, records obtained from Apple reveal that BAUGH, Popp,

Gilbert, and Supervisor 1 agreed to have Popp direct these tweets at the Victims, in part to

execute the White Knight Strategy, and in part to mislead the NPD, which had just connected the

GMC that was surveilling Victim 2 to Zea.

       114.    Victims 1 and 2 have reported to law enforcement that the harassment caused

them distress during and after the harassment campaign. Both complained of lost sleep, physical

symptoms of anxiety, concern about what would happen to them next, and when in public, a fear

that they were being followed.

       Obstruction and Witness Tampering

       115.    As noted above, CW-2 and CW-3 have reported that BAUGH, HARVILLE,

Popp, and Zea were aware that the Victims had spotted their surveillance on August 16 and/or

August 18, which is consistent with the quick return to Enterprise Rent-a-Car of both the Dodge
                                               30
        Case 1:20-mj-02398-MBB Document 3-2 Filed 06/11/20 Page 31 of 51



Caravan and GMC SUV on those dates.

       116.    Records obtained from Apple reveal that BAUGH, Popp, Gilbert, Stockwell, and

Supervisor 1 also began to attempt to obstruct the NPD’s investigation as early as Tuesday,

August 20, 2019.

       117.    On that date, Popp sent a WhatsApp message to BAUGH, Gilbert, and Supervisor

1 with a link to an audio recording of an NPD dispatcher describing the ongoing harassment of

the Victims and the August 16 surveillance. Popp commented to the group: “This is from

Friday.” In response, Gilbert asked, “They did not get the license plate?” Popp replied,

“Doesn’t sound like it - either way, we got rid of that car the same day.” BAUGH continued:

“We burned 12 another 2 days later, but again, there was no cause and and they can’t prove

anything. They are seeing ghosts now. Lol.” I believe based on BAUGH’s reference to “2

days” after Popp’s reference to “Friday,” BAUGH was referring to BAUGH, Popp, and Zea’s

surveillance on Sunday (August 18).

       118.    BAUGH forwarded the same police recording to Stockwell and Analyst 3: “A

little glimpse of what all your hard work is has led too. Lol. And stuff like this around the

clock..”

       119.    BAUGH then sent Stockwell and Analyst 3 a link to the 2003 movie Old School

in which a character arrives at a home unannounced, stating: “I’m here for the gang bang.”

       120.    Knowing that the NPD was investigating the harassment of the Victims, Gilbert




       12
          Based on my training and experience as a criminal investigator, I believe BAUGH’s
reference to “burning” references the return of the rental car after the Victims identified it to the
NPD as having followed Victim 2.

                                                 31
       Case 1:20-mj-02398-MBB Document 3-2 Filed 06/11/20 Page 32 of 51



stated to the group: “The more I thought about it I do think we should bring a dossiers on the

[Victims] to the PD. Definitely want to make them look crazy.” BAUGH replied, “I agree,” and

Popp relied, “Copy re dossiers.”

       121.    I believe from the context of these messages and the investigation to date that

Gilbert, Popp, and BAUGH were referring to the August 15, 2019 “Person of Interest” (“POI”)

document that falsely reported that the Victims had threatened eBay and Executive 1, and that

Gilbert would bring the POI document to the NPD to discredit the Victims’ harassment

complaints.

       122.    At 9:48 p.m. (ET), BAUGH stated over WhatsApp, “Just sent poi doc with

[Victims] included. I had GIC send this to me last week in case we got stopped..that way would

at least have something to show to PD.” A minute earlier, BAUGH emailed Gilbert the POI

document that falsely reported that the Victims had threatened Executive 1, noting, “Brian - take

a look at this. I think we need more details on them. Steph [Popp] is calling you. Let her know

what you think.” Gilbert acknowledged receiving the false POI document and stated he would

speak with Popp.

       123.    Meanwhile, BAUGH continued to discuss the harassment campaign, sending the

Old School excerpt that he had sent to Stockwell and Analyst 3 to Popp, Gilbert, and Supervisor

1, commenting that “this has been the [Victims]’ house for the past five nights.”

       Awareness of the Victims’ Emotional Distress

       124.    At 10:13 p.m., still on August 20, BAUGH messaged Stockwell and Analyst 3,

“We’ve ‘burned’ 2 of our rental cars by following them..now they are seeing ghosts, think

everyone is following them and they call the police every 10 minutes.” This causes me to


                                                32
        Case 1:20-mj-02398-MBB Document 3-2 Filed 06/11/20 Page 33 of 51



believe that BAUGH was aware of both the NPD investigation and the emotional distress that

the conspiracy’s actions were causing the Victims.

        125.   Similarly, at 10:34 p.m., BAUGH messaged Stockwell and Analyst 3, tasking

Analyst 3 with conducting a background check on an “idiot prosecutor” in BAUGH’s hometown

in Arkansas who was prosecuting BAUGH’s father. BAUGH asked Analyst 3 for “his office

and cell number. His email. Wife’s name and cell/email. Kids names. Vehicle information etc.

I’ve done a quick osint [open source intelligence] search and I can see that likely having an affair

with at least one person.” Regarding the prosecutor, BAUGH messaged: “This is a very small

town. If I gave him an ounce of what we’ve been giving the [Victims], it would be devastating to

him.”

        Obstructing the NPD and Executing the White Knight Strategy

        126.   Just before midnight on August 21, 2019, Popp informed the group via WhatsApp

that BAUGH had authorized Gilbert to call Victim 1, but not to leave a voicemail. “He says you

can call her a few times so you have a record on your phone to show cops.” Based on the earlier

meetings regarding the White Knight Strategy (as reported by CW-2), I believe the “call” was a

way to begin Gilbert’s offer of assistance to help the Victims with the harassing

communications, even though BAUGH, Gilbert, Popp, and Supervisor 1 knew of the NPD

investigation (and the fact that they were the ones behind the harassment).

        127.   The same WhatsApp group (BAUGH, Popp, Gilbert, and Supervisor 1) tracked

the interference with the NPD investigation within moments of its next significant development,

the August 21 arrival in the lobby of the Ritz Carlton of an NPD detective, who asked to speak

with Zea. (The NPD had in fact connected the GMC’s license plate to Enterprise, Zea, and the


                                                33
       Case 1:20-mj-02398-MBB Document 3-2 Filed 06/11/20 Page 34 of 51



hotel). A portion of the WhatsApp exchangeUHIHUULQJWR=HDDV5RQQLH is depicted below:




       128.    Over the WhatsApp chat, Gilbert asked whether Zea could be connected to eBay.

Popp noted to the group that Zea’s LinkedIn profile connected her to eBay, and that Popp had

instructed Zea to “take it down in case they [i.e., the NPD] do social media research.”

       129.    As BAUGH, Gilbert, and Popp discussed whose credit cards had been used to pay

for the room stays at the hotel and the travel to Boston, Popp reported that Zea had booked

BAUGH’s room. BAUGH replied, “Whatever - fuck them. I’ll get [Zea] on the plane and I’ll

come back and deal with them.” BAUGH instructed Popp to stay in her room and not talk to

anyone.

       130.    At 9:44 a.m. (ET), Gilbert proposed to the group a false explanation they could

provide to the NPD: “[Zea] was driving around looking for antiques. Must have got lost and

they picked up her plate by accident. Can they visually identify her?” BAUGH replied that he

was in an Uber with Zea on the way to the airport and that the NPD could not identify her,

adding that the NPD detective had been “polite and clueless” when BAUGH spoke to him (i.e.,

when BAUGH impersonated Zea’s husband).

       131.    At 9:48 a.m., Gilbert replied, “Good. This is fine. The cops obviously have
                                                34
       Case 1:20-mj-02398-MBB Document 3-2 Filed 06/11/20 Page 35 of 51



nothing else to do in Natick. We known the targets have been very impacted by this op. Perfect

time for next phase.” By “next phase,” I believe Gilbert was referring to executing the White

Knight Strategy by contacting the Victims and the NPD to offer help with the harassment and

surveillance, despite the Target Subjects being responsible for it.

       132.    BAUGH replied, “Bring out bad boy out please; these people are wasting our

time. It’s go time.”

       Continuation of the Harassing Tweets

       133.    Popp messaged BAUGH, Gilbert, and Supervisor 1 that she had tried

unsuccessfully to purchase additional followers for her Twitter account and requested, “Am I

clear to start tweeting [Victim 1] even without followers?” At 11:22 a.m., Popp added, “Brian

[Gilbert] - you’re running out of time so I’m going to go ahead and start the public tweets so you

can call her before your flight...” Gilbert agreed.

       134.    At approximately 12:08 p.m., Popp shared a screenshot of tweets she had posted

moments earlier underneath one of the Newsletter’s tweets:



                                   1(:6/(77(5


                       9,&7,0
                          




                                 1(:6/(77(5




                  0$6.$&&2817




                                                 35
       Case 1:20-mj-02398-MBB Document 3-2 Filed 06/11/20 Page 36 of 51




                                     1(:6/(77(5

                           9,&7,0
                             




                                                  9,&7,0
                                                    




                                     9,&7,0



                                        9,&7,0




                                     9,&7,0



                                         9,&7,0




       135.   Based on the investigation to date, these public tweets were intended to continue

to harass the Victims in furtherance of the White Knight Strategy, and to deceive the NPD into

accepting Gilbert’s help with the harassment campaign. Gilbert replied to the group: “Good to
                                               36
       Case 1:20-mj-02398-MBB Document 3-2 Filed 06/11/20 Page 37 of 51



go. Will make the calls.”

       136.    Minutes earlier, Popp sent the same screenshots from her eBay email account to

Gilbert, copying BAUGH. Popp wrote: “Brian - FYI, she's really bringing out some angry

Twitter users.” I believe based on the fact that Popp, Gilbert, and BAUGH had discussed Popp

writing these very Tweets, that the email itself was intended for either the Victims or the NPD in

furtherance of the White Knight Strategy. In other words, the email is intended to make it seem

like Popp discovered the tweets, not that she had written them at the direction of BAUGH and

Gilbert. The use of their eBay email accounts itself is significant as well—the Target Subjects

took care to avoid discussing their harassment campaign and obstruction efforts over corporate

email; I believe the use of corporate email in this limited instance was intended to create false

documents that would support the White Knight Strategy.

       137.    Approximately thirty minutes later, at 12:34 p.m. (ET), BAUGH forwarded

Popp’s email of Popp’s threatening tweets to HARVILLE, and separately to the GIC.

       138.    At 1:03 p.m., Popp emailed BAUGH and Gilbert several documents: (1) the false

POI document featuring the Victims as eBay’s two top Persons of Interest along with selections

from the Newsletter’s comments critical of or mocking eBay and Executive 1; (2) an eBay POI

list that did not include the Victims but did include a POI that the Victims had mentioned to the

NPD; (3) screenshots of the unsuckEbay Parody Account; and (4) a selection of the tweets that

Popp had written targeting the Victims.

       139.    At 2:46 p.m., after speaking with the Victims, Gilbert wrote: “Just made phone

contact with [Victim 1] and [Victim 2]. They are totally rattled and immediately referred me to

Natick PD Detective [omitted]. [Victim 1] was a bitch, [Victim 2] wanted to talk to me and was


                                                 37
       Case 1:20-mj-02398-MBB Document 3-2 Filed 06/11/20 Page 38 of 51



receptive. [Victim 1] said talk to the detective and then hung up the phone.”

       140.    At 4:04 p.m., BAUGH sent to Gilbert and Popp a copy of an August 15, 2019

email confirming that Zea was eligible to come off the waitlist for the DevConf.US 2019

conference in Boston. (As noted above, Red Hat records show that Zea never claimed this spot

or attended the conference). In the private group chat, BAUGH responded: “I’m looking at the

docs that Steph put together..there’s good stuff there we can use, specifically the screenshot of

the Victims’ address being posted.” Gilbert replied, “Agreed. We just need to explain away

[Zea] and Dave’s [HARVILLE’s] activities. Adamantly deny any deliveries and put focus on

the POIs.”

       141.    At 4:10 p.m. (ET), Gilbert reported to the group that he had spoken to the NPD:

       “The detectives involved are [omitted] and [omitted]. I spoke to [omitted]
       and he [g]ave up everything. Initially the PD was disregarding the reports
       as Paranoia. But when they gave the an accurate license plate number the
       detectives tracked it back to Veronica Zea. They also identified the pizza
       delivery to coming from a gift card purchased in Santa Clara. They learned
       [Zea] lives in In Santa Clara. The rental car was turned into the ritz Carlton
       which led the detectives to the Ritz. Checking with hotel they learned Zea
       was currently staying there. PD also discovered that David Harville is
       staying at the Ritz. They contact someone at eBay and confirmed Zea is
       with the global intel center and Harville is with the global security resiliency
       unit. Now PD thinks there is a connection.”

       142.    Gilbert continued:




       143.    Based on the investigation to date, several of Gilbert’s statements to the detective

were false. Specifically, Gilbert falsely told the detective that: (1) he did not know Zea or
                                                38
       Case 1:20-mj-02398-MBB Document 3-2 Filed 06/11/20 Page 39 of 51



HARVILLE despite having met with both at eBay within the previous week; (2) that there was a

legitimate investigation underway; and (3) that there had been an “accidental” order of pizzas for

surveillance that was sent to the Victims’ house.

       144.    Gilbert also emailed the NPD with other false statements, specifically that he had

planned travel in Toronto and New York City that he would change plans to be able to meet the

NPD in Boston. According to his flight itinerary, Gilbert was, in fact, on the plane to Boston as

he wrote that he would try to move around other trips.




                                                         9,&7,06




       145.    In response to Gilbert’s suggestion “to make sure none of the other deliveries can

be tracked back to Zea and Santa Clara,” Popp stated that the GIC had intended to order pizza

COD (payable on delivery) so that the delivery person would ask the Victims for cash. Gilbert

directed Popp to confirm the use of a payment card: “The detective said the debit card used for

the pizza was purchased at a Safeway in Santa Clara. [Zea’s] drivers license comes back to an

address in Santa Clara.”

       146.    Popp acknowledged that the GIC had in fact purchased a “bunch of gift cards” at

a Safeway in Santa Clara (as video surveillance of Zea and Analyst 3 obtained by the NPD

                                                39
        Case 1:20-mj-02398-MBB Document 3-2 Filed 06/11/20 Page 40 of 51



showed).

       147.    In response, BAUGH, Popp, Gilbert, and Stockwell set out to concoct an

explanation for the gift card purchases that would lead the NPD away from the Target Subjects.

       148.    Specifically, at 4:33 p.m. (ET), Gilbert proposed that the group “pin the deliveries

to a POI in the San Jose or Santa Clara Area. Most of ebay employees live in San Jose or Santa

Clara. So that’s just a coincidence.”

       149.    At 4:40 p.m., BAUGH instructed Popp to “find a local POI.” Popp acknowledged

the request by stating that she had called Stockwell and asked for “all POIs in Bay Area since I

don’t have visibility to those anymore. She will email you and me a report. I didn’t tell her why

just said you would talk to her about it later.”

       150.    BAUGH later messaged Stockwell privately on WhatsApp: “Cops traced the gift

card from the pizza delivery back to Safeway in Santa Clara.” BAUGH then asked Stockwell if

Popp had requested “Santa Clara poi’s from [Stockwell].” Stockwell replied: “Yes, I’m still

compiling the list.” BAUGH stated: “We need to pin the Safeway card on one of them.”

Stockwell replied: “Copy. I figured as much.”

       151.    At 5:05 p.m. (ET), Gilbert proposed creating a “Samoan POI”: “If needed we

create a Samoan POI in Santa Clara. Then he becomes our primary suspect. This actually might

help the entire op.” I believe Gilbert was referring to an attempt to link the Santa Clara debit

cards and the harassing deliveries to the harassing messages from Samoan-sounding Twitter

accounts, @Tui_Elei and @Elei_Tui.

       152.    At 5:10 p.m. (ET), picking up on Gilbert’s suggestion, BAUGH instructed Popp

to “create another Tui that’s in San Jose.” Popp acknowledged the request. BAUGH continued:


                                                   40
       Case 1:20-mj-02398-MBB Document 3-2 Filed 06/11/20 Page 41 of 51



“Security had reason to believe they were in the area,” referring to the Victims’ harasser

(@Elei_Tui). BAUGH also proposed that the group not forget about “Fidomaster and the

fence..prob a good angle to play there somewhere.” Gilbert replied that “they” (NPD) did not

know about the fence, and that Gilbert would have to wait for the NPD to raise the issue, because

Gilbert did not know whether or not the Victims had reported the Fidomaster fence vandalism.

See para. 27 & n.4 above. BAUGH suggested that Gilbert could say eBay’s GIC learned about

the fence on a random internet forum.

       153.    BAUGH, Popp, and Gilbert continued to discuss what Gilbert would say to the

NPD at the meeting Gilbert had scheduled for the following morning. Gilbert stated, “it’s going

to be difficult not acknowledging [HARVILLE and Zea] were conducting an investigation. I can

say their investigation was compartmentalized and not known to the rest of global security. Then

we come up with why they were watching the [Victims].”

       154.    BAUGH replied, telling Gilbert about the alibi that BAUGH, HARVILLE, and

Zea had selected: “defcon conference in Boston.” BAUGH continued: “I don’t think we deny

we investigating, but we are not send omg pizzas to there house that would be silly.”

       155.    BAUGH also proposed that the “investigation is there to find Tui or chuck          ,

etc” (i.e., to help the Victims with the harassment). This was the White Knight Strategy.

       156.    Gilbert, the former police captain, proposed blaming the Victims for the problems

that the Target Subjects had created: “All that I told the Det I was looking into POIs and

someone posting the [Victims’] home address. We can say [Zea] and Harville were looking into

the Tui case. That investigation is confidential and details weren’t shared with Special Ops

[Gilbert’s unit]. I’ll give brief the cops on the [Victims’] background and make them look like


                                                41
         Case 1:20-mj-02398-MBB Document 3-2 Filed 06/11/20 Page 42 of 51



the problem. The cops just want a logical legitimate reason for Ronnie [Zea] and Harville being

here.”

         157.   BAUGH’s reply summed up the White Knight Strategy for the NPD meeting:

“Regardless, we are here to help.”

         158.   At 6:17 p.m. (ET), Gilbert proposed another story: “How does this sound for

[Zea] and [HARVILLE]:

         - they were in Boston for the conference (if we can prove it)

         - they already were tracking Tui and were aware he was targeting the [Victims]

         - Tui has not been identified but GIC and Resiliency was investigating

         - Spec Ops became aware of home address post and other POIs today. I cold called the

[Victims] for a welfare check.”

         159.   BAUGH replied, “I don’t think we need to mention that Resiliency [i.e,

HARVILLE’s department] was investigating.”

         160.   Gilbert replied at 6:19 p.m., “I’m going to push the idea that ebay is a massive

company and have no interest in the [Victims]. The idea we would send shit to their house is

ridiculous.” BAUGH replied, “I agree,” but noted that HARVILLE knew “almost” nothing

about the Victims or their history.

         161.   At 6:39 p.m., BAUGH wrote to Gilbert and Popp and Supervisor 1: “And just

remember, [Executive 2] said this has to stop even if there ebay takes on some risk (which we

have). If I need to bring in and ebay attorney to talk to cops, I have that in my back pocket.”

BAUGH added that HARVILLE did not know that the NPD had his name, “but he will scream

violation of his privacy..lol.” At 6:46 p.m., BAUGH added that his “main thing” was that he did


                                                 42
       Case 1:20-mj-02398-MBB Document 3-2 Filed 06/11/20 Page 43 of 51



not want Zea “talking to a detective.”

       162.    Gilbert responded: “Agreed. I hope to resolve it with they were doing a

confidential proprietary info investigation. If we give the detectives enough info they will shut

down. Most important we have to make sure there are no other connections to the deliveries.”

       163.    Separately, at 6:57 to 6:59 p.m., BAUGH messaged Stockwell and told her to

make sure no one was “using those debit cards that were purchased.”

       164.    At 8:22 p.m., BAUGH added: “For [HARVILLE’s] cover..since he is business

continuity, we could just tell them we are reopening our Boston office - which is confidential. he

was also registered for that conference too.”

       165.    Gilbert continued his suggestions: “How about this; [Zea] was at the conference

with [HARVILLE] when she got instructions to check to see if the [Victims’] address was

correct. She was told this is a confidential case and just asked to validate the address. [Zea] is

not a trained investigator and that’s why all the suspicious movements. [HARVILLE] was just

there for the conference.” BAUGH replied, “I think that is perfect.”

       166.    At approximately 9:30 p.m., POPP emailed Gilbert a Bay Area POI report so that

Gilbert could attribute the pizza delivery to a POI unrelated to the GIC. Popp also messaged

Gilbert the same information via WhatsApp. Popp continued over WhatsApp, “Let me know if

you’re good with the info on there or if you want more / less...”

       167.    In reply to the WhatsApp chain, at 9:47 p.m. and 9:48 p.m., Supervisor 1 replied:

“Copy all. Good plan and cover. Brian, important to be convincing so they don’t start looking to

find video of who purchased the gift cards. Don’t think they would go that far but is a little

concerning. If I was the Detective I would ask you for a local PD context to go get video. Might


                                                 43
       Case 1:20-mj-02398-MBB Document 3-2 Filed 06/11/20 Page 44 of 51



want to have a friendly in mind.” Gilbert replied: “I was thinking the same thing. If they bring it

up I might volunteer to assist with that. Then we can control the local cop and maybe provide a

video from a different Santa Clara Safeway.”

       168.    At 10:06 p.m., Supervisor 1 replied with two thumbs up, and at 10:15 p.m.,

BAUGH added: “They were in a bit of disguise when they bought them. Would be a lot of work

and extremely hard to prove.” I believe based on my review of the video surveillance in the

investigation, BAUGH is referring to Zea, who wore a baseball cap in that recording, and

Analyst 3.

       169.    At 11:52 p.m., having arrived in Boston, Gilbert asked the group: “If asked

tomorrow who is [Zea’s] supervisor? Just in case they want to verify what I’m saying.”

BAUGH replied that Stockwell was Zea’s eBay supervisor, but an individual at eBay’s

contractor was Zea’s actual supervisor. Gilbert clarified: “I guess I should say who do we want

it to be? I’m leaning toward Popp being the person if the detectives want to verify my story

about [Zea].” BAUGH agreed to having a member of the conspiracy be Zea’s supervisor if the

detectives wanted to speak to one: “Yep. I agree. Popp would have been the one requesting that

she verify that the address posted online is a real address.” BAUGH added that Gilbert could

also use him as a supervisor.

       170.    Supervisor 1 added: “Agreed. Good idea. No mention of [Zea’s actual manager]

in my opinion and [Popp] can handle this well.”

       171.    At 12:15 a.m., BAUGH noted: “The [Victims] have a lot of enemies and they are

also equally crazy.”

       172.    At 12:27 a.m., ending the discussion for the day, BAUGH asked, in an apparent


                                                44
       Case 1:20-mj-02398-MBB Document 3-2 Filed 06/11/20 Page 45 of 51



suggestion that the operation against the Victims continue, “Is there a chance in hell we are even

gonna try to put this tracker on at this point?” Gilbert replied: “They couldn’t be more on guard

than right now. If we can calm them down and win them over maybe. Right now I would not

risk an attempt.”

       173.   BAUGH added, referring to a post that Victim 1 had made that evening to the

Newsletter: [Victim 1] is such a cunt - that 20 year anniversary article about journalism and

integrity came out of nowhere. I assume it’s for the cops. These people are scum. I think we

could still get [the tracker] on the car, bu[t] My concern with the tracker is that you guys patch

things up and build a rapport with the local cops tomorrow then [either Victim 1 or Victim 2]

finds it next month during an oil change and we lose credibility with PD.”

       August 22, 2019 – Gilbert’s Meeting with the NPD

       174.    On August 22, 2019, according to NPD representatives, Gilbert claimed that eBay

had no role in the harassment of Victims 1 and 2. He falsely stated that HARVILLE and Zea had

traveled to Boston to attend a conference and that Zea had gone to Natick on her own. Despite

knowing that eBay employees and contractors were harassing the Victims, Gilbert offered

eBay’s assistance to the NPD in looking into the harassment. 13

       175.    Both immediately before and just after the meeting, NPD officials had contacted

and briefed the FBI regarding the harassment targeting the Victims and the possible involvement

of eBay personnel. Thereafter, after consulting with representatives of the U.S. Attorney’s




       13
         Although Popp and BAUGH had equipped Gilbert with the documents described
above, Gilbert did not show any of them to the NPD.


                                                 45
       Case 1:20-mj-02398-MBB Document 3-2 Filed 06/11/20 Page 46 of 51



Office, the FBI opened an investigation into the commission of a federal criminal offense,

namely cyberstalking.

       176.   Even ZKLOHGilbertZDV meeting with WKHNPD, at approximately 12:12 and

12:20p.m. (ET), Popp, at BAUGH’s direction, continued to taunt and threaten Victim 1 using

theTopSeller13 Account:



                            1(:6/(77(5




                            1(:6/(77(5




       August 23-26, 2019 – Further Obstruction

       177.   On Friday, August 23, 2019, at approximately 8:15 p.m. (ET), BAUGH sent the

following text message to Executive 2.




                                               46
       Case 1:20-mj-02398-MBB Document 3-2 Filed 06/11/20 Page 47 of 51




                (;(&




                         (;(&
                          




       178.   Over the weekend of August 24, 2019, and August 25, 2019, according to both

CW-2 and CW-3, BAUGH directed Popp to take down any accounts that had been used to

contact the Victims, including any accounts registered with the Newsletter.

       179.   On the morning of August 26, 2019, BAUGH, HARVILLE, Popp, Gilbert, Zea,

and others gathered in an eBay conference room. According to CW-2 and CW-3, all present

discussed that the NPD was investigating the criminal harassment and stalking of the Victims.

They were also aware that eBay’s legal department was attempting to investigate in response to

the NPD’s request for assistance.

       180.   According to CW-2 and CW-3, HARVILLE was furious that both the Ritz

Carlton and Enterprise had invaded his privacy by giving his information to the NPD. He swore

and screamed about suing the NPD for putting his name in the request to eBay for assistance.

       181.   According to CW-3, BAUGH directed the group not to talk to anyone and to keep

Executive 1 and Executive 2’s names out of any conversations.

       182.   During the August 26, 2019 meeting, according to CW-2 and CW-3, eBay’s legal

department interviewed HARVILLE. HARVILLE, who left the call on speakerphone for the

group to hear, falsely stated that he had attended the conference that Zea, HARVILLE, and
                                                 47
        Case 1:20-mj-02398-MBB Document 3-2 Filed 06/11/20 Page 48 of 51



BAUGH had earlier planned to use as an alibi with the police. HARVILLE also reviewed the

conference schedule just prior to his call with counsel. HARVILLE also falsely told eBay’s

legal department that he had rented a car to be able to visit his sister, who lived in the area.

       183.    Popp also had an interview with eBay’s lawyers over speakerphone in front of the

group in which she falsely stated that Zea had traveled to Boston at BAUGH’s direction to go to

the conference.

       184.    According to both CW-2 and CW-3, BAUGH directed Popp to monitor Zea’s and

Stockwell’s interviews with eBay’s legal department. Popp listened to both interviews on

speakerphone and gave prompts to Zea that helped her get the conference cover story out. Popp

provided similar support to Stockwell.

       185.    According to more than one participant in the meeting, BAUGH directed Popp,

Gilbert, Zea, Stockwell, and HARVILLE to delete their WhatsApp communications and phone

data. BAUGH also directed Popp to make sure that Gilbert’s phone and the WhatsApp messages

on them were deleted.

       186.    Records obtained from Apple reveal that HARVILLE sent a message to Zea on or

about August 26, 2019, at approximately 8:00 p.m. (PT) stating: “Hey - I’m not gonna let you

speak to [inhouse counsel for eBay] anymore. He has had enough time with you. Let me know

if he reaches out to you. If he does, I will brief [redacted] and he will represent you. Great

work…you’re awesome!” (BAUGH had similarly stated that the “main thing” was that Zea not

speak to the NPD).

       187.    On August 29, 2019, beginning at 8:27 p.m. (PT), BAUGH, HARVILLE, Popp

and Gilbert exchanged WhatsApp messages regarding the NPD investigation and eBay’s


                                                  48
       Case 1:20-mj-02398-MBB Document 3-2 Filed 06/11/20 Page 49 of 51



corresponding investigation. The group discussed emails they received in which eBay lawyers

had directed each of them to appear for an interview with eBay’s outside lawyers the next day at

eBay’s headquarters. In sum and substance, the WhatsApp group chat included:

               a.     BAUGH proposing that he, HARVILLE, Popp and Gilbert refuse to meet

with counsel for eBay to send “a strong message that we are not fucking around.”

               b.     HARVILLE’s statement that a meeting would permit eBay counsel to

“form an opine and provide a recommendation for punitive action pending any additional

information from PD and or negative media.”

               c.     Popp’s statement that “we all have each other’s back. That’s all that

matters. They are fucked.” HARVILLE immediately replied: “Agree”.

               d.     HARVILLE’s statement that “The paper trail leads no where All their

findings are speculative and they have to confer with police to get anything substantive which

they probably would not be given.”

               e.     Popp’s sharing with HARVILLE, BAUGH, and Gilbert her email to eBay

legal acknowledging that there was an “active criminal investigation” in refusing to meet with

eBay’s outside lawyers without her own attorney.

               f.     BAUGH’s acknowledgement to an eBay lawyer’s statement that “you

have indicated that there is a possible ongoing criminal investigation, in which my colleagues

have been named.”

       188.    On August 30, 2019, at 12:08 p.m. (PT), HARVILLE forwarded to the same

WhatsApp group (including BAUGH) an email from an eBay lawyer requiring HARVILLE to

turn in his eBay-issued cell phone:


                                               49
       Case 1:20-mj-02398-MBB Document 3-2 Filed 06/11/20 Page 50 of 51




       189.    Immediately after sharing this email with BAUGH and the others, HARVILLE

asked the group:




BAUGH’s iPhone record indicates that BAUGH received and read the message at 12:44 p.m.

(PT) the same day.

       190.    Popp instructed HARVILLE to “stand by” in response, and BAUGH stated,

“Don’t do anything until we speak to an attorney” [but] “Don’t turn phone in either”—requests

that HARVILLE acknowledged by stating, “Copy.” HARVILLE stated at 1:23 p.m. (PT), “I’m

just finished and will give them my eBay phone since they know I have it here.”

       191.    On August 30, 2019, eBay placed BAUGH, HARVILLE, and Popp on

administrative leave.

       192.    In connection with the investigation, eBay collected HARVILLE’s iPhone and

determined much of its data had been deleted. The FBI later obtained the phone itself and

confirmed through forensic analysis that there had been deletions on HARVILLE’s work-issued
                                              50
       Case 1:20-mj-02398-MBB Document 3-2 Filed 06/11/20 Page 51 of 51



device, including, among other records: (1) all of the phone’s iMessages from before August 29,

2019 at 12:47 p.m. (PT); (2) all of the phone’s contacts; (3) web browsing activity related to both

“defcon boston”—the conference that was to serve as HARVILLE’s alibi for the surveillance

campaign—and a website associated with “Natick Police and Fire Live Audio Feed.”

       193.    On August 30, 2019, at 9:08 p.m. (PT), BAUGH messaged Stockwell and stated,

“It’s all good...you just need to stay clean and you and I never spoke.”

                                         CONCLUSION

       194.    Based on the information described above, there is probable cause to believe that

BAUGH and HARVILLE committed the Target Offenses. The requested Complaint and

accompanying arrest warrants for both men should issue.



                                                     Respectfully submitted,


                                                     MARK WILSON
                                                     Special Agent
                                                     Federal Bureau of Investigation

Sworn to me telephonically on June 11, 2020



HONORABLE MARIANNE B. BOLWER
United States Magistrate Judge




                                                51
